Citation Nr: 0835345	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Fort Harrison, Montana


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system. 


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Fort Harrison, Montana, 
VAMC.  

In the March 2007 Form 9, the veteran requested a Board 
hearing in Washington, D.C.  In June 2007, the veteran 
withdrew his request for a hearing by facsimile.


FINDINGS OF FACT

1.  The veteran has been assigned VA health care priority 
category 8; he is not shown to have a service-connected 
disability or other special eligibility attribute, to include 
"low income" status, which would warrant placement in a 
priority category above category 8.

2.  The veteran's completed application for enrollment in the 
VA health care system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. § 
17.36 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In 
this case the facts are not in dispute and the outcome is 
controlled by the terms of the applicable law and 
regulations.

Nonetheless, in a letter issued in November 2005, the VAMC 
notified the veteran of the evidence needed to substantiate 
his claim for eligibility for enrollment in the VA healthcare 
system.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The November 
2005 letter did, however, advise the veteran to submit any 
relevant evidence in his possession.

The veteran was notified of eligibility requirements for 
medical benefits package in a November 2005 letter.  This 
letter also notified the veteran that on January 17, 2003, 
the Secretary suspended new enrollments of veterans assigned 
to Priority Group 8.  With regard to the Dingess elements of 
VCAA notice, the veteran has substantiated his status as a 
veteran.  The remaining Dingess elements are not relevant to 
the appeal because there has been no contention that service 
connection is warranted for any disease or disability.

There was a timing deficiency with the VCAA letter, inasmuch 
as it was sent at the same time as the initial decision on 
the claim.  Mayfield v. Nicholson, 499 F.3d 1328,1332-4 (Fed. 
Cir. 2006).  The timing deficiency was cured by 
readjudication of the claim in a statement of the case after 
the notice was sent.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, notice of the requirements for health care 
benefits was provided to the veteran in the Application for 
Health Benefits application.  The veteran was also provided 
with a November 2005 letter from the Fort Harrison VA Medical 
Office which advised the veteran of the income limits for 
receipt of VA health care benefits.  The veteran was notified 
of each of the types of evidence which could be used to prove 
and dispute or reduce income.  

In this case, there is no indication of any outstanding 
private evidence, nor is there any indication that 
outstanding Federal department or agency records exist that 
should be requested.  38 U.S.C.A. § 5103A(b),(c)(3); 38 
C.F.R. § 3.159(c)(1), (2).  

Given the nature of the issue on appeal, no VA examination or 
other clinical evidence is relevant or necessary to resolve 
the appeal.  See 38 U.S.C.A. § 5103(d)(1).  As discussed 
further below, resolution of this appeal hinges on the 
application of the law rather than on the weighing of the 
evidence.  Under such circumstances, any failure to meet 
VCAA's duty to assist and notify requirements is harmless 
error. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  As the duties 
to notify and assist the veteran have been met, appellate 
review may proceed.

Analysis

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned lower priority.  38 
C.F.R. § 17.36(b).  

Non-service-connected veterans are given the lowest priority, 
category 8, unless they qualify for "low income" status, 
receive increased pension for being permanently housebound or 
in need of regular aid and attendance, are otherwise found to 
be catastrophically disabled, are determined to be unable to 
defray the costs of necessary care under 38 U.S.C.A. § 
1722(a), are a veteran of the Mexican border period or of 
World War I, or are a former prisoner of war (POW).  
38 C.F.R. § 17.36(b)(1)-(8).  A veteran who wishes to be 
enrolled must apply by submitting a completed VA application 
for health benefits to a VA medical facility.  38 C.F.R. § 
17.36(d).

Beginning on January 17, 2003, VA enrolled all priority 
categories of veterans except those in priority category 8 
who were not in an enrolled status on that date.  38 C.F.R. § 
17.36(c); see also 68 Fed. Reg. 2,670-73 (Jan. 17, 2003) 
(interim rule), 70 Fed. Reg. 27476 (May 16, 2005) (adopting 
the January 17, 2003 interim rule as a final rule without 
change).

The pertinent facts in this case are not in dispute.  The 
veteran filed his Application for Health Benefits in November 
2005.  He did not have a service-connected disability and was 
not receiving VA pension benefits.  His income level also 
exceeded the VA's national "means test" threshold.  38 
C.F.R. § 17.36(b)(7).  He indicated that he was working full 
time, and his gross income was $28,000 plus $5,500 in other 
income.  His wife's gross income was $12,600 plus $5,500 in 
other income.  

Based upon his nonservice-connected status, the lack of low 
income status, and the non-applicability of any special 
eligibility categories, the veteran was assigned priority 
category 8.  His application for enrollment in the VA 
healthcare system was denied on the basis of the category 8 
placement and the filing of his enrollment application after 
January 17, 2003.  In his September 2006 notice of 
disagreement, the veteran acknowledged that he fell within 
the category 8 economic category.  He disagreed with the 
decision stating that he did not believe healthcare benefits 
for veterans should be based solely on the financial 
circumstances of the veteran.  The veteran also voiced his 
concern of falling into a lower economic category and not 
being able to work or receive private medical insurance in 
the future.  The veteran further noted his displeasure of the 
government prioritizing pork-barrel spending at the expense 
of health benefits for veterans.  The veteran attached a 
summary of pork-barrel spending.  

In September 2006, the Fort Harrison VA Medical Office sent 
the veteran a Statement of the Case, in which, the Enrollment 
Coordinator explained that if the veteran's financial status 
changed he could re-apply and provide income and/or assets 
information to determine his eligibility at a later date. 

In May 2007, the veteran reported that his circumstances had 
changed in that in December 2006 he had broken a leg and 
ankle and had required weeks of physical therapy, missed a 
month of work, and had had to work part time for another 
month.  In addition, he had been forced to use his savings to 
pay for the portion of physical therapy not covered by 
insurance.  None of these circumstances, however, would place 
the veteran in a higher category of eligibility for 
enrollment in the VA healthcare system.  

The veteran's honorable service is recognized and 
appreciated.  The Board, however, is bound by the statutes 
and regulations governing entitlement to VA benefits and the 
instructions of the Secretary.  38 U.S.C.A. § 7104(c).  It is 
not in dispute that the veteran is in eligibility category 8 
and that his application for enrollment was received 
subsequent to January 17, 2003.  He is, therefore, ineligible 
for enrollment under the applicable regulation.  The 
applicable criteria are dispositive; and the veteran's claim 
must be denied because of the lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


